DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "obtaining the differences " in “obtaining the differences comprises: subtracting a brightness of each one of from first pixels with a brightness of each one of the second pixels to obtain a plurality of initial differences.”  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not explicitly include a step as “obtaining the differences” and therefore is an insufficient antecedent basis for this limitation in Claim 7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2018/0025475) in view of Wang et al (CN 105872392).
Regarding Claim 1, Kato et al teach an image obtaining method (method of using imaging apparatus 10; Fig 2, 10 and ¶ [0071], [0100]), comprising: by a projecting device (illumination equipment 140; Fig 2 and ¶ [0071]-[0072]), separately projecting an image acquisition light (first light source 141A; Fig 2 and ¶ [0072]) and a reference 5light (second light source 141B; Fig 2 and ¶ [0072]) onto a target object (light is projected from the two light sources onto the object; Fig 2 and ¶ [0072]), wherein a light intensity of the image acquisition light is higher than a light intensity of the reference light (the first light source 141A illuminates the object at a maximum value and the second light source 141B illuminates the object at a minimum value, S1200; Figs 2, 10 and ¶ [0096], [0102]); by an image obtaining device (image sensor 150; Fig 2 and ¶ [0071], [0078]), obtaining a first image and a second image (image sensor 150 acquires a first image and a second image, S1200; Figs 2, 10 ¶ [0078], [0102]), both the first image and the second image comprising the image of the target object (images are of the material (object); ¶ [0078]), with the target object of the first image being illuminated by the image acquisition light (first image is illuminated by the first light source 141A; ¶ [0078]), and the target object of 10the second image being illuminated by the reference light (second image is illuminated by the second light source 141B; ¶ [0078]), wherein the first image has a first area including a part of the target object (first image includes material (object); ¶ [0078]), and the second image has a second area including the part of the target object (second image includes material (object); ¶ [0078]); and by a computing device (image processing unit 120; Figs 2, 9 and ¶ [0071], [0087]), performing a difference evaluation procedure (illumination difference between first and second images, S1300; Figs 2, 9, 10 and ¶ [0087], [0103]), the difference evaluation procedure comprising: 15comparing a plurality of first pixels in the first area with a plurality of second pixels in the second area, with the plurality of second pixels corresponding to the plurality of first pixels, to obtain a plurality of differences (differences in pixel values corresponding to the same location in the first and second images are determined; ¶ [0087], [0103]); using one or more of the first pixels as an output image of the part of the target object, wherein one or more of the differences, corresponding to the one or more first 20pixels serving as the output image, meet a difference standard respectively (image generation unit 125 generates an output image based on the luminance values determined from the difference values of each corresponding pixel between the first and second image using the calculation unit 124, S1400; Figs 2, 9, 10 and ¶ [0071], [0094]-[0095], [0104]); and obtaining and selectively outputting a required light intensity based on a required amount (maximum illumination value decision unit 122 and minimum illumination value decision unit 123 determine light required for processing; ¶ [0097], [0126]).
Kato et al does not teach obtaining and selectively outputting a required light intensity based on a required amount, wherein a sum of the required amount and the amount of the one or more differences meeting the difference standard falls within a threshold range.  
Wang et al is analogous art pertinent to the technological problem addressed in this application and teaches obtaining and selectively outputting a required light intensity based on a required amount (the processing unit 13 will determine the exposure time (required amount of time to output required light intensity) based on average brightness, step S33, S34; Figs 1, 3 and ¶ [0033]-[0034], [0049]), wherein a sum of the required amount and the amount of the one or more differences meeting the difference standard falls within a threshold range (an upper threshold and a lower threshold of the brightness is used for the average brightness (also within threshold) based on the maximum energy and average energy value sum in each of the first image and the second image and applied to adjust the first and second exposure time; ¶ [0033]-[0034], [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kato et al with Wang et al including obtaining and selectively outputting a required light intensity based on a required amount, wherein a sum of the required amount and the amount of the one or more differences meeting the difference standard falls within a threshold range.  Use of a dynamic threshold allow for distinguishing signal data and noise data to thereby identify and remove noise through use of a threshold, as recognized by Wang et al (¶ [0033]-[0034]).
Regarding Claim 8, Kato et al in view of Wang et al teach the image obtaining method according to claim 1 (as described above), wherein Wang et al teach the difference standard 5is: the differences are higher than a difference threshold (a lower threshold of the brightness is used for each of the first image and the second image in identifying brightness differences between the first and second image; ¶ [0049]), and obtaining the required light intensity based on the required amount comprises: obtaining the required light intensity that is higher than the light intensity of the image acquisition light based on the required amount (the processing unit 13 will determine the exposure time (required amount of time to output required light intensity) based on average brightness that incorporates the lower brightness threshold used for each of the first image and the second image, S33, S34; Figs 1, 3 and ¶ [0033]-[0034], [0049]).  
Regarding Claim 9, Kato et al in view of Wang et al teach the image obtaining method according to claim 1 (as described above), wherein Wang et al teach the difference standard 10is: the differences are lower than a difference threshold (an upper threshold of the brightness is used for each of the first image and the second image in identifying brightness differences between the first and second image; ¶ [0049]), and obtaining the required light intensity based on the required amount comprises: obtaining the required light intensity that is lower than the light intensity of the image acquisition light based on the required amount (the processing unit 13 will determine the exposure time (required amount of time to output required light intensity) based on average brightness that incorporates the upper brightness threshold used for each of the first image and the second image S33, S34; Figs 1, 3 and ¶ [0033]-[0034], [0049]).  

Claims 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2018/0025475) in view of Wang et al (CN 105872392) and in further view of Fuchikami et al (US 9863767).
Regarding Claim 2, Kato et al in view of Wang et al teach the image obtaining method according to claim 1 (as described above), wherein Kato et al teach the image acquisition 25light is a first image acquisition light (first light source 141A is used to acquire first image, S1200; Fig 2 and ¶ [0072], [0102]), and obtaining the required light intensity (maximum illumination value decision unit 122 determine light required for processing, S1400; ¶ [0097], [0126]).
Kato et al in view of Wang et al does not teach obtaining a third image, the third image being an image comprising the target object, and the target object in the third image being illuminated by a second image acquisition light, 19wherein a light intensity of the second image acquisition light is associated with the required light intensity; and updating the first image by the third image and performing the difference evaluation procedure, wherein the light intensity of the second image acquisition light is different from 5the light intensity of the first image acquisition light and the light intensity of the reference light.
Fuchikami et al is analogous art pertinent to the technological problem addressed in this application and teaches obtaining a third image (third image frame; Fig 17 and col 18 ln 15-19), the third image being an image comprising the target object (third image frame includes object 705; Fig 17 and col 18 ln 15-19, 27-31), and the target object in the third image being illuminated by a second image acquisition light (the third image is captured from light emitted from third light source 704; Fig 17 and col 18 ln 15-19), 19wherein a light intensity of the second image acquisition light is associated with the required light intensity (luminance from the third light source is associated with luminance for the third image and is subjected to the luminance correction; Fig 17 and col 18 ln 27-31); and updating the first image by the third image and performing the difference evaluation procedure (luminance correction process is based on the second and third image (updating the first image); Fig 17 and col 18 ln 2-31), wherein the light intensity of the second image acquisition light is different from 5the light intensity of the first image acquisition light and the light intensity of the reference light (the light sources 702, 703, 704 have power and exposure time based on the asymmetry with respect to the image sensor 701 and therefore are not identical; Fig 17and col 18 ln 1-9, 15-19, 23-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kato et al and Wang et al with Fuchikami et al including obtaining a third image, the third image being an image comprising the target object, and the target object in the third image being illuminated by a second image acquisition light, 19wherein a light intensity of the second image acquisition light is associated with the required light intensity; and updating the first image by the third image and performing the difference evaluation procedure, wherein the light intensity of the second image acquisition light is different from 5the light intensity of the first image acquisition light and the light intensity of the reference light. Use of a third light source to shine on an object and applied to obtaining a third image to use in the alternative to the first light source and first image allows for the primary light to always be located closer to the object to obtain the brighter image, as recognized by Fuchikami et al (col 18 ln 45-59). 
Regarding Claim 4, Kato et al in view of Wang et al and in further view of Fuchikami et al teach the image obtaining method according to claim 2 (as described above), wherein Fuchikami et al teach obtaining the third 15image comprises: projecting the second image acquisition light onto the target object (the third light source 704 projects light onto the object 705; Fig 17 and col 18 ln 15-19, 27-31); and obtaining an image of the target object, which is illuminated by the second image acquisition light, by the image obtaining device to obtain the third image (the third image is captured from light emitted from third light source 704 onto the object 705 and captured by the image sensor 701; Fig 17 and col 18 ln 7-9, 15-19, 27-31).  
Regarding Claim 5, Kato et al in view of Wang et al and in further view of Fuchikami et al teach the image obtaining method according to claim 2 (as described above), wherein Wang et al teach a light intensity of the 20required light intensity is higher than the light intensity of the first image acquisition light (the processing unit 13 will determine the exposure time (required amount of time to output required light intensity) based on average brightness that incorporates the maximum energy value used for the first image, S33; Figs 1, 3 and ¶ [0033], [0049]).
Regarding Claim 6, Kato et al in view of Wang et al and in further view of Fuchikami et al teach the image obtaining method according to claim 2 (as described above), wherein Wang et al teach a light intensity of the required light intensity is lower than the light intensity of the first image acquisition light (the processing unit 13 will determine the exposure time (required amount of time to output required light intensity) based on average brightness that incorporates the lowest energy value used for the second image, S34; Figs 1, 3 and ¶ [0034], [0049]).

Allowable Subject Matter
Claims 3, 7, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the identified prior art of record fails to teach, suggest or disclose the following claim elements in a non-obvious configuration:

selecting one of a plurality of pre-stored images as the third image, wherein the pre- 10stored images are images comprise the target object, the pre-stored images are generated by respectively projecting multiple image acquisition lights on the target object, and the light intensity of the second image acquisition light is the closest to the required light intensity among the multiple image acquisition lights.  

Regarding Claim 7, the identified prior art of record fails to teach, suggest or disclose the following claim elements in a non-obvious configuration:
25obtaining the differences comprises: subtracting a brightness of each one of from first pixels with a brightness of each one of the second pixels to obtain a plurality of initial differences, and subtracting each one of the initial differences from a displayable maximum light intensity to obtain a plurality of negative film differences, and using the negative film 30differences as the differences, and 20obtaining the required light intensity based on the required amount comprises: obtaining the required light intensity that is lower than the light intensity of the image acquisition light based on the required amount.  

Regarding Claim 10, the identified prior art of record fails to teach, suggest or disclose the following claim elements in a non-obvious configuration:
determining whether the light intensity of the image acquisition light is a highest light intensity; and using one or more of the first pixels, corresponding to one or more differences lower 20than the difference threshold, as an output image of another part of the target object when the light intensity of the image acquisition light is determined as the highest light intensity.  

Regarding Claim 11, the identified prior art of record fails to teach, suggest or disclose the following claim elements in a non-obvious configuration:
determining whether the light intensity of the image acquisition light is a lowest light intensity; and using one or more of the first pixels, corresponding to one or more differences higher than the difference threshold, as an output image of another part of the target object when the light intensity of the image acquisition light is determined as the lowest light intensity.25

Regarding Claim 12, the identified prior art of record fails to teach, suggest or disclose the following claim element in a non-obvious configuration:
obtaining the required light intensity that is higher than the light intensity of the image acquisition light based on the required amount comprises: calculating the required light intensity using a light intensity- increasing equation, wherein the light intensity-increasing equation is:  

    PNG
    media_image1.png
    5
    42
    media_image1.png
    Greyscale

wherein Padj is the required light intensity, Po is the light intensity of the image acquisition light, and k is the required amount.

Regarding Claim 13, the identified prior art of record fails to teach, suggest or disclose the following claim element in a non-obvious configuration:
obtaining the required light intensity that is lower than the light intensity of the image acquisition light based on the 10required amount comprises: calculating the required light intensity using a light intensity- decreasing equation, wherein the light intensity-decreasing equation is:  

    PNG
    media_image1.png
    5
    42
    media_image1.png
    Greyscale

wherein Padj is the required light intensity, Po is the light intensity of the image acquisition light, and k is the required amount.

Regarding Claim 14, the identified prior art of record fails to teach, suggest or disclose the following claim element in a non-obvious configuration:
obtaining the required light intensity that is lower than the light intensity of the image acquisition light based on the required amount comprises: calculating the required light intensity using a light intensity- decreasing equation, wherein the light intensity-decreasing equation is:  

    PNG
    media_image1.png
    5
    42
    media_image1.png
    Greyscale

20wherein Padj is the required light intensity, Po is the light intensity of the image acquisition light, and k is the required amount.

Regarding Claim 15, the identified prior art of record fails to teach, suggest or disclose the following claim element in a non-obvious configuration:
comparing the plurality of first pixels in the first area with the plurality of second pixels in the second area, with the plurality of second pixels corresponding to the plurality of first pixels, to obtain the plurality 25of differences comprises: calculating the plurality of differences using a brightness difference equation, wherein the brightness difference equation is: 

    PNG
    media_image2.png
    103
    667
    media_image2.png
    Greyscale

22wherein AJ is the plurality of differences, PU is a pixel number of each of the first pixels and each of the second pixels, A is a brightness of each of the first pixels and each of the second pixels, 5d is a distance between the projecting device and the target object or a distance between the image obtaining device and the target object, ti is a first exposure time of the first image, t2 is a second exposure time of the second image, L1 is the amount of light of the image acquisition light projected by the projecting 10device, or the amount of light entering the image obtaining device when obtaining the first image, L2 is the amount of light of the reference light projected by the projecting device, or the amount of light entering the image obtaining device when obtaining the second image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimada (JP 2016178600) teaches an image processing method for correcting an image including a first, second and third image from different lights and combining the image lighting to improve object light.
Lin et al (US 2015/0212652) teaches an image processing system including a first and second image of an object with brightness differences of corresponding pixels in the images compared to a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667        

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667